DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 7/13/22, with respect to claims 1, 2, 4, 6, and 8-14 have been fully considered and are persuasive.  The 35 U.S.C. 102 and double patenting rejections of claims 1, 2, 4, 6, and 8-14 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-6 and 8-14, the prior art does not disclose an imaging device with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the first signal path is located in a region closer to one of the first lines than any of the second lines in a plan view, the second signal path is located in a region closer to one of the second lines than any of the first lines in the plan view, and the first signal path and the second signal path extend between the one of the first lines and the one of the second lines in the plan view, as stated in claim 1.
In regard to claims 7, the prior art does not disclose an imaging device with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the first signal path is located in a region closer to one of the first lines than any of the second lines in a plan view, the second signal path is located in a region closer to one of the second lines than any of the first lines in the plan view, the first circuit includes a first transistor of a first conductivity type and a second transistor of a second conductivity type different from the first conductivity type, the first transistor is coupled to one of the first lines, and the second transistor is coupled to one of the second lines, as stated in claim 7.
In regard to claims 15, the prior art does not disclose an imaging device with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the first signal path is located in a region closer to one of the first lines than any of the second lines in a plan view, the second signal path is located in a region closer to one of the second lines than any of the first lines in the plan view, and the pixels include a first OB pixel, the first OB pixel being an optical black pixel, the imaging device further comprising: a signal processing circuit; and a first OB path through which a signal from the first OB pixel flows, wherein the first OB path is located in a region closer to one of the first lines than any of the second lines in a plan view, and the signal processing circuit performs an optical black correction on the signal from the first pixel with use of the signal from the first OB pixel, as stated in claim 15.
In regard to claims 16-20, the prior art does not disclose an imaging device with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the first signal path is located in a region closer to one of the first lines than any of the second lines in a plan view, the second signal path is located in a region closer to one of the second lines than any of the first lines in the plan view, and the first voltage is one of a power supply voltage or a ground voltage, as stated in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs